Title: To George Washington from Henry Knox, 8 October 1794
From: Knox, Henry
To: Washington, George


          
            Sir
            Philadelphia 8 Octr 1794
          
          I had the honor on the 6th to mention my arrival and the cause of my detention longer than the time I had specified. I am occupied in the affairs of the department, until I shall receive your orders whether to join you or not. If you should progress westward, and should be of opinion I could be serviceable I shall fly to join your standard.
          I have the satisfaction to say, that at the eastward there is but one opinion as to the insurgents, and that is, that they must be made to submit to the Laws. Any quantum of force necessary for this, or any other just purpose of the government, is ready to obey your orders. The prosperity of the country, the industry and the habits of order conspicuous every where are the most brillant compliments to a free government that the world ever experienced. The consciousness that this golden age of happiness has been produced under your auspices, must afford your soul, inexpressible sensations of the most exalted nature.
          The pay of the army which has hitherto been delayed, on account of the insurrection will be forwarded as soon as possible.
          The enclosed dispatches from Colo. Pickering and General Chapin were received Yesterday.
          The usurpation of General Clark of the Creek lands has been terminated for the present by the exertions of Governor Mathews and General Gunn. I am Sir with perfect respect and attachment Your humble Servant
          
            H. Knox
          
        